Citation Nr: 0931189	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-31 279	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
post traumatic degenerative arthritis of the thoracic and 
lumbar spine with disc herniation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to March 
1986, March 1996 to June 1996, and from September 1998 to 
June 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford (Newington), Connecticut, which, in pertinent part, 
granted entitlement to service connection for post traumatic 
degenerative arthritis of the thoracic and lumbar spine with 
disc herniation and assigned an initial 20 percent disability 
rating, effective June 18, 2005.  Jurisdiction has been 
transferred to the Philadelphia, Pennsylvania RO

In May 2009, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran's post traumatic arthritis of the thoracic 
and lumbar spine with disc herniation is manifested by 
limitation of forward flexion that approximates 30 degrees 
without ankylosis, or neurological impairment prior to March 
14, 2007.  

2.  The neurologic manifestations of the thoracic and lumbar 
spine disability have consisted of mild incomplete paralysis 
of the sciatic nerve since September 4, 2006.

3.  The Veteran's thoracic and lumbar spine disability has 
not resulted in any incapacitating episodes necessitating bed 
rest prescribed by a physician. 


CONCLUSIONS OF LAW

1.  The scheduler criteria for a 40 percent rating for the 
orthopedic manifestations of post traumatic arthritis of the 
thoracic and lumbar spine with disc herniation have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45,4.71a, Diagnostic Codes 5235-5243 (2008). 

2.  The scheduler criteria for a 10 percent rating for the 
neurologic manifestations of post traumatic arthritis of the 
thoracic and lumbar spine with disc herniation have been met 
since September 4, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10,


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claim for an increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

These provisions are not, however, for consideration where, 
as in this case, the veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2008).  

Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

The general rating formula also provides for separate ratings 
for neurologic manifestations of back disability.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

Service treatment records establish that the Veteran incurred 
an injury to his back in October 2002.  In March 2005, he 
underwent a neurological consultation based on complaints of 
back pain with radiating pain and numbness in the lower 
extremities.  EMG and nerve conduction tests were normal with 
no evidence of lumbar radiculopathy.  Physical examination 
showed that the Veteran had normal range of motion with 
tenderness to palpation of the lumbar spine.  Motor and 
sensory examinations were normal and an MRI showed minimal 
midline disc protrusion at T-7 and T-8 levels.  

An April 2005 physical therapy note indicated that the 
Veteran had range of motion of the spine with flexion to 65 
degrees and extension to 10 degrees.  Right sidebending was 
to 21 degrees, with left sidebending to 24 degrees, right 
rotation to 53 degrees, and left rotation to 33 degrees.  The 
diagnosis was degenerative disc disease. 

The examination for separation from service in April 2005 
found that the Veteran's spine was abnormal with tenderness 
of the thoracic and lumbar areas.  Straight leg rasising 
showed pain at 45 degrees bilaterally.  The Veteran was given 
diagnoses of upper and lower back pain with disc protrusions.  
He reported being in continuous pain from his back and 
experiencing left leg numbness and tingling.  

Following his discharge from active duty, the Veteran was 
provided a general VA examination in August 2005.  He 
reported injuring his back in October 2002 and undergoing 
conservative treatment with medication and physical therapy.  
He complained of constant burning pain in his middle and 
lower back that increased with activity and affected his 
sleep.  

The Veteran also reportedly experienced left-sided sciatica 
with negative nerve conduction tests.  He was independent in 
his mobility and activities of daily living, but could only 
drive for two hours and walk for half a mile.  He reported 
being bedridden due to back pain for 14 to 21 days over the 
past year, but had no specific loss of motion during flare-
ups.  

The Veteran was working as a diesel mechanic and stated that 
his back pain limited his work.  Range of motion was measured 
with flexion to 30 degrees, extension to 15 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation to 40 degrees, all without pain.  There was 
no additional loss of motion from fatigue, weakness, or motor 
deficits.  The diagnosis was T7-8 and L1-2 disc herniation 
with post traumatic degenerative joint disease.  The 
Veteran's main impairment was pain and painful range of 
motion.  There was no objective evidence of neurologic 
deficit consistent with degenerative disc disease, and the 
examiner noted that the Veteran's complaints of numbness in 
the left lower extremity were inconsistent with L1-L2 
distribution.  

In September 2005, the Veteran reported a three day history 
of thoracic back pain at the Newington VA Medical Center 
(VAMC).  He had focal tenderness over the mid-thoracic spine 
and was prescribed additional medication.  

In September 2006, the Veteran reported to a private hospital 
with complaints of low back pain and radiation into the left 
leg.  Examination showed tenderness of the lumbar spine and 
an MRI indicated mild degenerative disc disease.  The Veteran 
was given prescriptions for medication and advised to follow-
up with his physician in several days.

A VA spinal examination was conducted in March 2007.  The 
Veteran complained of constant back pain that varied from 
moderately severe to severe and was primarily located in the 
lower back with radiation to the left buttock.  The Veteran 
was currently attending school full-time as part of his 
vocational rehabilitation and did not miss classes due to 
back pain.  He did not use any assistive devices for 
ambulation, but occasionally tripped over things due to 
numbness in his left lower extremity.  

He stated that he was unable to run or walk long distances 
and could not perform yard work.  He slept at most three 
hours a night due to back pain.  Physical examination of the 
back showed normal contours and no spasms upon range of 
motion testing.  There was tenderness to palpation over the 
entire lumbar spine and the midthoracic spine.  

Range of motion after repetition was measured with flexion to 
34 degrees, extension to 8 degrees, left lateral flexion to 
20 degrees, right lateral flexion to 13 degrees, and 
bilateral lateral rotation to 30 degrees.  Straight leg 
raising was mildly positive with pulling in the back at 90 
degrees.  Sensory examination was normal.  Knee reflexes were 
2+, but ankle reflexes were reported as 0.

X-rays showed mild degenerative changes in the lumbar spine 
and a minimal compression of the T9 vertebral body.  The 
diagnosis was degenerative arthritis of the lumbar and 
thoracic spine.  The examiner noted that there was no 
clinical evidence of reduced range of motion or reduced 
function with repetitive movement; though the examiner had 
reported that forward flexion had decreased from 41 to 34 
degrees on repetition.  The Veteran was not having flare-ups 
at the present time, although he had experienced them when he 
worked as a mechanic.  

The Veteran's most recent VA examination was provided in 
January 2008.  His current complaints included constant pain 
that increased with walking or standing and numbness in the 
left leg and foot with fatigue.  Lifting or carrying anything 
over 25 pounds increased his back pain.  

Motor, sensory, and reflex examinations were normal.  Range 
of motion measurements showed flexion to 40 degrees, 
extension to 10 degrees, bilateral lateral flexion to 15 
degrees, bilateral lateral rotation to 15 degrees, all with 
pain at the endpoint.  There was no additional loss of motion 
upon repetitive use.  

X-rays showed degenerative disc disease at L1-L2 and mild 
degenerative osteoarthritic changes of the thoracic spine 
with mild kyphosis.  The diagnosis was thoracic and lumbar 
spine herniation with degenerative arthritis and associated 
radiculopathy of the left lower extremity.  The disability 
caused mild to moderate effects on the Veteran's usual daily 
activities.  

During his May 2009 hearing the Veteran testified that he 
experienced daily back pain with radiation into his left leg.  
Prolonged sitting, such as driving or attending class, caused 
increased pain.  He was unable to participate in many of the 
activities he previously enjoyed such as sports, playing with 
his children, or helping with household chores.  His back 
pain had also affected his ability to remain employed as a 
mechanic, and the Veteran was currently attending class under 
the VA vocational rehabilitation program.  The Veteran also 
testified that he could sleep only three hours a night due to 
his back pain.  

Analysis

With respect to limitation of motion, the medical evidence 
establishes that the Veteran's low back disability is 
productive of limitation of motion that is restricted.  
Motion of the lumbar spine was measured at the April 2005 VA 
examination with flexion to 30 degrees and a combined range 
of motion to 185 degrees.  Similar findings were noted on the 
March 2007 and January 2008 VA examinations when forward 
flexion was limited to 34 degrees and 40 degrees, 
respectively.  While these latter motions were in excess of 
30 degrees, they more closely approximated 30 degrees than 60 
degrees (the threshold for the lower rating of 20 percent).  
Therefore, an increased rating of 40 percent is warranted for 
limitation of motion of the Veteran's thoracolumbar spine 
under the general criteria for rating spinal disabilities.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2008).  

A rating in excess of 40 percent is not warranted under the 
general criteria for rating the spine as there is no evidence 
of ankylosis of the thoracolumbar spine.  The Veteran has 
clearly retained some useful motion of his spine and none of 
the VA examiners have identified ankylosis.  Therefore, a 
higher rating is not warranted for this disability based on 
limitation of motion.  

An increased rating is also not warranted under Diagnostic 
Code 5243 for evaluation of intervertebral disc syndrome.  
While the Veteran has been diagnosed with degenerative disc 
disease, his medical records contain no evidence of bed rest 
prescribed by a physician and he has not reported such 
prescriptions.  In fact, the Veteran's back pain has been 
consistently treated with medication alone.  Therefore, a 
higher rating is not warranted on the basis of the formula 
for rating intervertebral disc disease.  

While separate evaluations are provided for neurological 
disabilities associated with spinal disabilities, the record 
contains no objective medical evidence of radiculopathy from 
the Veteran's low back disability prior to the September 4, 
2006, private hospital record.  The March 2005 EMG and nerve 
conduction tests were negative for radiculopathy and the 
April 2005 VA examiner found that the Veteran's complaints of 
numbness were inconsistent with the L1-L2 nerve distribution.  
There was no objective evidence of sensory, motor, or reflex 
deficits at any time during this period.

The September 4, 2006, private hospital record shows that the 
Veteran was seen with complaints of worsening back pain over 
the previous four to five days.  The record also shows that 
the Veteran had complaints of left foot numbness and was 
found to have left sided sciatic pain.  A neurologic 
examination was reportedly normal.

The rating schedule provides guidance for rating neurologic 
disability.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor. 38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2008).

The March 2007 examination shows that the Veteran continued 
to report numbness as far as the left foot.  While most 
neurologic findings were normal, he was reported to have 
absent ankle reflexes and positive straight leg raising on 
the left.  (Given the otherwise normal findings, the absence 
of any comment on the purportedly absent ankle reflexes, and 
the absence of any reported complaints or other findings in 
the right lower extremity; the finding of absent reflexes may 
have been reported in error).

The January 2008 VA examiner diagnosed associated 
radiculopathy of the left lower extremity, but this diagnosis 
was apparently solely based on the Veteran's complaints of 
numbness in his left leg as motor, sensory, and reflex 
examinations at that time were normal.  

This record suggests purely subjective neurologic 
manifestations of radiculopathy involving the left sciatic 
nerve.  The symptoms have been intermittent and have not 
reported as severe.  Hence, they are most appropriately 
evaluated as mild incomplete paralysis of the sciatic nerve.  
Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has considered whether there is any other scheduler 
basis for granting an evaluation in excess of those granted 
above, but has found none.  The Board has applied the 
doctrine of reasonable doubt were applicable, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Total Rating Based On Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has 
recently held that a claim for TDIU is an element of appeals 
for higher initial ratings.  Rice v. Shinseki, Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran 
has been employed full time or a full time student throughout 
the appeal period.  He has not otherwise claimed entitlement 
to a TDIU.  Hence, a claim for TDIU has not been raised.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The record shows that the Veteran's disability has been 
manifested by limitation of motion and radiculopathy with 
associated pain and numbness.  These symptoms, as discussed 
above, are contemplated in the rating criteria.  Earlier in 
the appeal period, the Veteran reported missing some time 
from work due to his back disability, but the schedular 
criteria are intended to compensate for considerable time 
lost from employment.  38 C.F.R. § 4.1 (2008).  Accordingly, 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

A 40 percent rating for the orthopedic manifestations of post 
traumatic arthritis of the thoracic and lumbar spine is 
granted, effective June 18, 2005.

A 10 percent rating for the neurologic manifestations of post 
traumatic arthritis of the thoracic and lumbar spine is 
granted, effective September 4, 2006.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


